Citation Nr: 1315101	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including mood disturbances.  

5.  Entitlement to service connection for residuals of right finger joint pain.

6.  Entitlement to service connection for residuals of right hand pain.

7.  Entitlement to service connection for residuals of left eye conjunctivitis.

8.  Entitlement to service connection for residuals of right eye conjunctivitis.  

9.  Entitlement to service connection for residuals of exposure to asbestos.

10.  Entitlement to service connection for residuals of right foot contusion.

11.  Entitlement to service connection for residuals of left elbow scar.

12.  Entitlement to service connection for residuals of a skin disorder, to include residuals of acne and any other chloracne disease.  

13.  Entitlement to service connection for a dental condition.     


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from three separate rating decisions issued during this appeal.  In a January 2005 rating decision (issued in February 2005), the RO in Cleveland, Ohio, denied entitlement to service connection for bilateral pes planus.  In a February 2008 rating decision, the Cleveland RO denied service connection for tinnitus and determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss.  

In a September 2011 rating decision, the RO in Atlanta, Georgia, denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, mood disturbances, residuals of right finger joint pain, residuals of right hand pain, residuals of left eye conjunctivitis, residuals of right eye conjunctivitis, residuals of exposure to asbestos, residuals of right foot contusion, residuals of left elbow scar, residuals of other chloracne disease, residuals of acne, and a dental condition.  

As noted on the title page of this decision, this appeal includes an application to reopen a claim of service connection for bilateral hearing loss that was previously denied.  In this regard, review of the record reveals that entitlement to service connection for bilateral hearing loss was initially denied in a September 2005 rating decision and that the RO advised the Veteran of its determination in October 2005.  

Review of the record also reveals that service connection for bilateral pes planus was denied in a January 2005 rating decision and that the Veteran was advised of the RO's determination in February 2005.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Nevertheless, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

As to the Veteran's bilateral hearing loss claim, the Board notes that, after the Veteran was advised of the RO's decision and his appellate rights in October 2005, no further communication regarding the hearing loss claim was received until August 2007, when VA received the Veteran's application to reopen such claim.  In addition, review of the record does not reflect that new and material evidence relevant to his hearing loss claim was received during the one year appeal period following the issuance of the October 2005 decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].  

As to the Veteran's bilateral pes planus claim, the Board notes that, after the Veteran was advised of the RO's decision denying his claim and his appellate rights in February 2005, the Veteran did not submit any communication expressing disagreement with the RO's action or a desire to appeal the decision to the Board.  However, in July 2005, the Veteran submitted additional evidence in support of his claim, which the Board finds is new and material to the claim on appeal.  Indeed, review of the record reveals that, in July 2005, the Veteran submitted buddy statements from individuals who served with him which state that they remember the Veteran complaining of foot pain due to his uniform boots during service.  See lay statements from S.M. and S.G. dated January 2005.  The Veteran also submitted a private treatment record dated June 2005 which notes the Veteran's reported history of developing severe plantar fasciitis during service and contains a statement from the examining physician, Dr. N.G., that the Veteran's flat feet and resulting plantar fasciitis could have occurred during his time in the military.  

At the time of the January 2005 rating decision, there was no evidence showing that the Veteran's pes planus occurred in or was the result of military service.  As such, the evidence submitted by the Veteran in July 2005 is new, in that it was not of record at the time of the January 2005 rating decision, and material because it raises a reasonable possibility of substantiating the claim.  Therefore, based on the foregoing, the Board finds that, because new and material evidence was received during the one year appeal period following the February 2005 rating decision, that rating decision is not final with respect to the Veteran's claim for service connection for bilateral pes planus.  As such, the issue has been characterized as shown on the first page of this decision.     

On his April 2009 substantive appeal, the Veteran requested a Board hearing at his local RO.  However, in September 2012, he submitted a written statement withdrawing his request for a hearing.  38 C.F.R. § 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  However, additional treatment records and a report of a VA general medical examination conducted in March 2011 that addresses the Veteran's bilateral pes planus have been associated with the claims file since the issuance of the March 2009 statement of the case.  While the Veteran has not waived agency of original jurisdiction (AOJ) of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all of the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

For reasons discussed below, all issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Hearing Loss, Tinnitus, and Pes Planus

In evaluating the Veteran's claims involving hearing loss, tinnitus, and pes planus, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record contains an application by the Veteran for disability benefits from the Social Security Administration (SSA), dated June 2011.  On his application, the Veteran reported that he is unable to work due to a myriad of disabilities, including bilateral flat feet and bilateral hearing loss.  There is no indication as to whether the Veteran was granted SSA benefits, as the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  There is also no indication that VA has attempted to obtain the Veteran's SSA records.  

Because the SSA decision is not associated with the record and VA has not been informed that the Veteran's application for SSA benefits was denied, the Board cannot determine that no reasonable possibility exists that there are SSA records that are relevant to the Veteran's claims.  In addition, VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. 
§ 3.159(c) (2) (2012).  Therefore, because these records may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, as relevant to the Veteran's claim for service connection for a bilateral foot disorder, to include pes planus, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of such disorder.  In this regard, the Veteran has alleged that the boots worn during his military service resulted in his bilateral foot disorder.  In support of his claim, in July 2005, the Veteran submitted buddy statements from individuals who served with him which state that they remember the Veteran complaining of foot pain due to his uniform boots during service.  See lay statements from S.M. and S.G. dated January 2005.  The Veteran also submitted a private treatment record dated June 2005 which notes the Veteran's reported history of developing severe plantar fasciitis during service and contains a statement from the examining physician, Dr. N.G., that the Veteran's flat feet and resulting plantar fasciitis could have occurred during his time in the military.  

While the Veteran was afforded a VA examination in December 2004, at which time he was diagnosed with bilateral pes planus, the examiner did not offer an etiological opinion.  In March 2011, he was afforded a VA general medical examination at which time the examiner again diagnosed bilateral pes planus and noted that, while there was no evidence of pes planus noted on the Veteran's August 1986 entrance examination, he was most likely to have had pes planus upon entry into the military as pes planus is a condition that is inherited.  

In this regard, VA's General Counsel  has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Therefore, in light of the March 2011 VA examiner's indication that the Veteran has an inherited bilateral foot disorder, i.e., pes planus, and the lay statements as well as Dr. N.G.'s statement indicating that flat feet and resulting plantar fasciitis could have occurred during the Veteran's time in the military, the Board finds that a remand is necessary in order to afford the Veteran another VA examination so as to determine the nature and etiology of his bilateral foot disorder.

Relevant to the Veteran's bilateral hearing loss and tinnitus claims, after any additional records are obtained, the AOJ should review them and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

Also, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss, tinnitus, and pes planus since service.  After securing any necessary authorization from him, the AOJ should obtain all identified treatment records, to include those from the VA Medical Center in Decatur, Georgia, dated from April 2008 to the present, for consideration in the Veteran's appeal.
  
Finally, as noted in the Introduction, additional evidence has been associated with the record since the issuance of the March 2009 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of such statement of the case.  38 C.F.R. § 19.31.

Other Claims on Appeal

In addition to the foregoing, review of the record reveals that, during the pendency of the appeal mentioned above, the RO issued a September 2011 rating decision wherein entitlement to service connection for several disabilities was denied, including an acquired psychiatric disorder other than PTSD, mood disturbances, residuals of right finger joint pain, residuals of right hand pain, residuals of left eye conjunctivitis, residuals of right eye conjunctivitis, residuals of exposure to asbestos, residuals of right foot contusion, residuals of left elbow scar, residuals of other chloracne disease, residuals of acne, and entitlement to service connection for a dental condition.  In November 2011, the Veteran submitted a timely notice of disagreement as to the denial of service connection of such disorders.      

Because of the other issues currently on appeal before the Board, the RO has not yet had an opportunity to issue a statement of the case addressing the Veteran's claims that were denied in the September 2011 rating decision.  As such, the Board has no jurisdiction over those claims and the claims must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case regarding the issues of service connection for an acquired psychiatric disorder other than PTSD, including mood disturbances; residuals of right finger joint pain; residuals of right hand pain; residuals of left eye conjunctivitis; residuals of right eye conjunctivitis; residuals of exposure to asbestos; residuals of right foot contusion; residuals of left elbow scar; residuals a skin disorder, to include residuals of acne and any other chloracne disease; and a dental condition.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate. 

2. Request from the SSA all records related to the Veteran's claim for benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

3. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss, tinnitus, and pes planus since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the VA Medical Center in Decatur, Georgia, dated from April 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder. The claims file must be made available to the examiner and all indicated studies should be performed. 

The examiner should identify all bilateral foot disorders found to be present. 

Pes Planus. If pes planus is found on examination, the examiner should address the following inquiries:

Does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

If the Veteran's pes planus is considered a defect, is there an additional disability due to disease or injury superimposed upon such defect during service?  The examiner should identify the additional disability.

If the examiner finds that the Veteran's pes planus is a disease, then is it at least as likely as not that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All other bilateral foot disorders. For each currently diagnosed bilateral foot disorder other than pes planus, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active military service, to include the boots he wore. 

A complete rationale should be given for all opinions and conclusions expressed. 

5. Relevant to the Veteran's bilateral hearing loss and tinnitus claims, after any additional records are obtained, the AOJ should review them and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the claims file since the issuance of the March 2009 statement of the case.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

